Case 1:19-cv-03665-PAB-KMT Document1 Filed 12/23/19 USDC Colorado Page 1 of 18

IN THE UNITED STATES DISTRICT COURT Onte F 7” iL E f

 

 

Tes
FOR THE DISTRICT OF COLORADO DE EVER S C OSC COUR,
JEF nec “3 2019
Civil Action No. FRE Yp C
(To be supplied by the court) OLWesy L
Rose A. Holloway “Plaintiff
V.

Freemont County RE-1

 

Canon City High School

 

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
Sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section. B. Do not include addresses here.)

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 

q
~ Case 1:19-cv-03665-PAB-KMT Document 1 Filed 12/23/19 USDC Colorado Page 2 of 18

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Rose A. Holloway, 1344 Alexander Cir., Pueblo, CO 81001

(Name and complete mailing address)

719-647-7134, rahnews@comcast.net

(Telephone number and e-mail address)

 

 

B. | DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: Freemont County RE-1, Canon City High School

(Name and complete mailing address)

101 N. 14th Street, Canon City, CO 81212

(Telephone number and e-mail address if known)

 

 

Defendant 2:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

Cc. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

X Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.

(employment discrimination on the basis of race, color, religion, sex, or national origin)

Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

X Other: (please specify 42 USC Section 1981 and Public Policy

 

2
- Case 1:19-cv-03665-PAB-KMT Document 1 Filed 12/23/19 USDC Colorado Page 3 of 18

3

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional’space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
‘statement of claims as “D. STATEMENT OF CLAIMS.”

Oiscnmination Based upon Race/National Origin (not color, but National Origin of Ancestors, or ethnicity) in violation of Title VII of the Civil Rights Act, and 42 USC Section 1981

 

CLAIM ONE:

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire. different terms and conditions of employment
failure to promote failure to accommodate disability
. termination of employment retaliation

___ other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that

apply)
X race religion national origin age +
color sex disability
Supporting facts:

See Attached
Casé 1:19-cv-03665-PAB-KMT Document 1 Filed 12/23/19 USDC Colorado Page 4 of 18

cLam two: Retaliation in violation of EEO laws and EEO rights.

 

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire different terms and conditions of employment
failure to promote failure to accommodate disability
termination of employment retaliation

____ other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

X

race . religion national origin age
color sex : disability

Supporting facts:

See Attached

 

 

Click Here for Additional Claim

 

 

4
Case 1:19-cv-03665-PAB-KMT Dotument1 Filed 12/23/19 USDC Colorado Page 5 of 18 -

cLam 3. Wrongful discharge in violation of Public Policy.

 

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire different terms and conditions of employment
failure to promote failure to accommodate disability *
_ termination of employment retaliation

x | IDEA, Section 504 of the Rehabilitation Act of 1973, and Public Policy
other: (please specify)

 

tap
Defendant’s conduct was discriminatory because’ it was based on the following: (check all that

apply) ‘

X race religion X national origin age
color sex disability
Supporting facts:

See Attached
Case 1:19-cv-03665-PAB-KMT Document 1 Filed 12/23/19 USDC Colorado Page 6 of 18

E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

Yes (You must attach a copy of the administrative charge to this complaint)

[Ino

Have you received a notice of right to sue? (check one)

 

Yes (You must attach a copy of the notice of right to sue to this complaint)

LJno

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as ““F. REQUEST
FOR RELIEF.”

G. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

Ker NeQan,

(Plaintiff's signature)

19 December 2019

(Date)

 

(Revised December 2017
Case 1:19-cv-03665-PAB-KMT Document 1 Filed 12/23/19 USDC Colorado Page 7 of 18

 

United States District Court,

US District Court of Colorado

Alfred A. Arraj United States Courthouse
901 19" Street

Denver, CO 80294-3433

Plaintiff:

Rose A. Holloway

 

Vv.

Defendant:
Freemont County RE-1 — Canon City High
School

 

Rose A. Holloway Pro Se

 

 

 

 

Complaint

 

I. Jurisdiction and Venue

1. Plaintiff was a resident of Pueblo County, Pueblo, Colorado at all times relevant to this
complaint.

2. The Defendant, Freemont County RE-1 — Canon City High School, was a government entity
conducting business in Colorado with District offices at 101 N. 14" Street, Canon City, CO,
81212, and the High School located at 1313 College Ave., Canon City, CO, 81212.

3. This case arises out of the Defendant’s conduct, said conduct occurring at both the District
offices at 101 N. 14% Street, Canon City, CO, 81212, and the High School located at 1313
College Ave., Canon City, CO, 81212.

4. Jurisdiction is proper in the United States District Court in Colorado.

5. Venue is appropriate in Denver, CO per Title VII of the Civil Rights Act, Section, 42 USC
Section 1981, and per Wrongful Discharge in Violation of Public Policy.

II. Background Facts

6. The Plaintiff was hired on June 21, 2018 in a teaching position classified as a “hard to fill
position.” The interviews were conducted by several different Principals as there were several
positions to be filled and time was running out. The orientation for new teachers was scheduled
to begin in a few weeks, with a start date of 14 August 2019 for the rest of the staff. Thus,
beginning in August of 2018, Plaintiff was employed with Defendant Freemont County RE-1 —
Canon City High School as a Teacher.

7. During the time of Plaintiff's employment with Defendant, a number of other individual were
employed by and operated as agents and representatives of Defendant. These individuals
Case 1:19-cv-03665-PAB-KMT Document 1 Filed 12/23/19 USDC Colorado Page 8 of 18

included Ms. Siena Wamsganz, Mr. Tim Renn, Mr. Bill Summers, Mr. Matt Barton, Mr. Ken
Cline, Ms. Lorry Bolton, Ms. Sharon Schott, Mr. Scott Carlson, Mr. George Welsh, Ms. Dana
Kalipolites, Ms. Samantha Konty, Ms. Sara Marietta, Ms. Michelle Johnson, Ms. Amanda
Conrad, Ms. Michelle Curl, Ms. Suzanne Ozsalar, Ms. Rachel Lyons, Mr. Kevin Marushack, Ms.
Kristyn Econome, Ms. Marcy Epperson, Ms. Nicola Vera, Ms. Anita Hood, Ms. Patricia Bisesi.

8. Ms. Siena Wamsganz was the case manager, who was the direct line supervisor of the
Teachers, who were the Individual Education Plan (IEP) managers, Mr. Bill Summers, the
Principal, Ms. Sara Marietta, the Principal’s Secretary, Ms. Michelle Johnson, Mr. Ken Cline,
and Mr. Matt Barton, the Assistant Principals, were all administration at the High School, Mr.
Tim Renn, Director of Special Services, and Mr. George Welsh, Superintendent, were District
Administrative employees. All of the other named individuals were teachers at the High School
except Ms. Patricia Bisesi and Ms. Anita Hood who were para-professionals at the High School.

9. The race/national origin/ethnicity of the Plaintiff was not known by the staff initially. Thus,
there were no apparent problems other than with the Plaintiffs co-worker, Ms. Schott, who
recognized the Plaintiff's race/national origin/ethnicity immediately, and began to mount a
campaign against the Plaintiff. However, it was not until October that the Administration joined
in the campaign, thus, supporting that officially the Plaintiff's race/national origin/ethnicity was
not confirmed until that time.

10. The Plaintiff, Ms. Holloway, found it necessary to request the curriculum, textbooks, reading
materials, and teachirig tools used at the High School several times from the Principal, the
English/Language Arts Department Chair, and the co-teacher, and never received these items,
other than a few textbooks and some reading books a week after the class had already
commenced. Grading expectations and assignment expectations, including scoring methods
should have accompanied the curriculum, but were never received. No grading guidance was
given until the Performance Improvement Plan was enacted.

11. Training on how the school preferred the Individual Education Plans to be written was not
held until after the Performance Improvement Plan was written. 12. The Plaintiff was called to
the office for a meeting with the Principal in October. At that time, Ms. Holloway was informed
that she was being placed upon a Performance Improvement Plan (PIP). The areas of concern
were exaggerated, or were clearly false; additionally, from October to February, Ms. Holloway
complied with the improvement goals, but this was not acknowledged, and several of the
“charges,” were proved false, but not removed. Also, Ms. Holloway was held responsible for the
_ Case Manager’s duties, rather than the duties of an IEP Manager. Ms. Holloway was an IEP
Manager, and not the Case Manager. Several humiliating and intimidating statements were
made to the Plaintiff and several humiliating and intimidating actions were perpetrated against
the Plaintiff by the Defendant that were blatant statements and acts of discrimination.

12. The only time the Plaintiff, Ms. Holloway, did not play well with others is when she
advocated for a student on an Individual Education Plan (IEP), and sent several emails, to the
ELA Department Chair, the Case Manager, and the Principal to get the matter corrected. Or,
when asking for teaching materials. If asking for teaching materials and advocating for students
ae

Case 1:19-cv-03665-PAB-KMT Document 1 Filed 12/23/19 USDC Colorado ‘Page 9 of 18

q

with special needs to the ESS Department, the ELA Department, and the Administration, is what
they mean by not working well with others, then their expectations aré against the expectations -
of those designated by law, specifically the IDEA and Section 504 of the Rehabilitation Act of
1973, and by Public Policy expectations.

13. The District was given references by the Principal of a Residential Treatment Facility which
stated that Ms. Holloway was the best classroom manager at the facility. Classroom
management is dependent upon the teacher having authority in the classroom with the backing of
the Administration. However, it is impossible if the administration does not support the
classroom teacher. Initially, Ms. Schott, and then the Administration interfered to such a degree
that they made Ms. Holloway’s work environment unsafe. The lack of support was so blatant, so
humiliating and adverse, that it created discord in the classroom.

14. The Plaintiff was forced to submit a Letter of Resignation by the Defendant to ward off
threats of bad reviews and bad references though, per the PIP, tlie Plaintiff had met many of the
goals of the PIP.

15. On 15 February, the Plaintiff was asked to resign by 20 February, or be non-renewed, which |

was explained at the meeting, to mean fired with. bad reviews and bad references. The Plaintiff
was promised full pay and benefits through the contract year, and that the resignation date would
be effective 24 May 2019. Also, there would be no negative reviews or negative references.
However, after receiving the Letter of Resignation submitted by the Plaintiff, the Administration
retaliated because of the charge of bias/discrimination cited in the Letter of Resignation. The
defendant did this by refusing to accept the Letter of Resignation, and instead decided to
terminate employment, confiscated keys and badges from the Plaintiff, loaded most of the
Plaintiffs property onto carts, and humiliated the Plaintiff by force marching the Plaintiff out of
the building, stuffing the Plaintiffs property into the Plaintiffs car, and locking the Plaintiff out of
the Building. Non-renewal of a probationary teacher is fairly standard, and if there were not
clear violations of the EEO laws and EEO rights, then why would the Defendant be so adamant
that the Plaintiff resign? Pushing so strongly for a Letter of Resignation, allied with the
promises, and the denigrating comments and accusations are all techniques used to manipulate
and abuse.

16. On'that same day, in a meeting with the Superintendent, the Plaintiff was offered an
opportunity to rewrite the Letter of Resignation in a “dignified manner” and the Superintendent
then guaranteed a good review and good references. He made similar insinuations and
humiliating and intimidating comments as had been made by the Administration at the High
School. Then concluded by informing the Plaintiff, Ms. Holloway, that she just didn’t fit into
their “culture.”

Claims:

, Claim 1: Discrimination Based upon Race/National Origin (not color, but National Origin of

Ancestors, or ethnicity) in violation of Title VII of the Civil Rights Act, and 42 USC Section
1981.

4

+
Case 1:19-cv-03665-PAB-KMT Document 1 Filed 12/23/19 USDC Colorado Page 10 of 18

17. Ms. Holloway is including all the background information Stated within paragraphs 1-16
above into this claim.

18. The Defendant is the employer.

19. Ms. Holloway, the Plaintiff, is a member of the protected class based upon race/national
origin, (Hispanic/Mexican American).

20. At all times, Ms. Holloway, the Plaintiff was performing her job in a satisfactory manner as
per the job description, IDEA, Section 504 of the Rehabilitation Act of 1973, and the States
Quality Standards.

21. Representatives of the Defendant are all Caucasian.

22. The circumstances of the discipline, humiliating treatment, and the discharge give rise to an
inference of unlawful discrimination based upon Ms. Holloway’s race/national origin.
Specifically, since other Caucasian employees performed the same items listed in the Plaintiffs
Performance Improvement Plan, but were not put on a Performance Improvement Plan.

23. Ms. Holloway was forced to endure treatment by Administration, which resulted in an
unsafe and a humiliating environment at work. Ultimately, the Plaintiff was forced to submit a
letter of Resignation which cited the discrimination endured by the Plaintiff at the hands of the
Administration, the Defendant.

24. Ms. Holloway engaged only in lawful practices, and in protected activities.

25. Ms. Holloway was subjected to such adverse treatment that would force a reasonable person
to unwillingly submit a letter of resignation. The Plaintiff was treated, by statements and actions,
in a manner in which any reasonable person in a protected class would recognize as demeaning
and discriminatory.

26. As a direct result of Ms. Holloway’s discharge, she has incurred damages including, lost
wages, humiliation, mental anguish and inconvenience, the amount of which will be determined
at the trial in this matter.

27. The circumstances of the discipline and the discharge give rise to an inference of unlawful
discrimination based on the Plaintiff's protected class.

_” Claim 2: Retaliation in violation’of EEO laws and EEO rights.

28. Ms. Holloway is including all the background information stated within paragraphs 1-16
above into this claim.

29. At all times, Ms. Holloway, the Plaintiff was performing her job in a satisfactory manner as.
per the job description, IDEA, Section 504 of the Rehabilitation Act’ of 1973, and the States
Quality Standards.
Case 1:19-cv-03665-PAB-KMT Document 1 Filed 12/23/19 USDC Colorado Page 11 of 18

30. Retaliation occurs when an employer takes a materially adverse action because an applicant
or employee asserts rights protected by the EEO laws. Asserting EEO rights is called "protected
activity." The Plaintiff, wrote a forced Letter of Resignation, in response to threats of negative
reviews and references, stating acts of bias by the Defendant towards the Plaintiff, and the
Defendant then decided not to accept the Letter of Resignation, and instead decided to terminate
employment, confiscated keys and badges from the Plaintiff, loaded most of the Plaintiffs
property onto carts, and humiliated the Plaintiff by force marching the Plaintiff out of the
building, stuffing the Plaintiffs property into the Plaintiffs car, and locking the Plaintiff out of the
Building.

31. Thus, Ms. Holloway was discharged by the Defendant in retaliation because of the charge of
discrimination made by the Plaintiff.

32. The circumstances of the discipline, humiliating treatment, and the discharge give rise to an
inference of unlawful discrimination based upon Ms. Holloway’s race/national origin and in
retaliation against the charge of discrimination by Ms. Holloway.

33. Ms. Holloway was forced to endure treatment by Administration, which resulted in an
unsafe and a humiliating environment at work. By threatening to give Ms. Holloway negative
reviews and references, Ms. Holloway was forced to submit a letter of resignation. However,
when the letter delineated the bias, which is a synonym for discrimination, was submitted, then
the Administration, confiscated her keys and badge, and forcibly led Ms. Holloway out of the
building and off the property as if the plaintiff, Ms. Holloway, had violated the law; as the
Plaintiff was further humiliated in front of the entire school. Ms. Holloway was then told by the
Superintendent that if she wished to submit a proper “dignified” letter of resignation, she would
not be fired, nor be given negative reviews and negative references. Additionally, Ms. Holloway
was told by the Superintendent that she just didn’t fit into their “culture.” The Plaintiff has since
not been able to find work in her chosen profession of teaching; thus, may be due to the bad
reviews and bad references promised by the Defendant.

Claim 3: Wrongful discharge in violation of Public Policy.

34. Ms. Holloway is including all the background information stated within paragraphs 1-16
above into this claim.

35. At all times, Ms. Holloway, the Plaintiff was performing her job in a satisfactory manner as
per the job description, IDEA, Section 504 of the Rehabilitation Act of 1973, and the States
Quality Standards.

36. Ms. Holloway was disciplined and accused of not working well with other teachers because
of advocating for students with disabilities.

37. Ms. Holloway was subjected to such adverse treatment that would stop a reasonable person
from advocating for students with disabilities.
Case 1:19-cv-03665-PAB-KMT Document1 Filed 12/23/19 USDC Colorado Page 12 of 18

\

38. The Plaintiff was wrongfully accused of not getting along with other teachers in her
Performance Improvement Plan for trying to follow the laws and advocate for students with
disabilities in violation of protecting the publics’ interest in providing students with a Free
Appropriate Education in the Least Restrictive Environment for students with Disabilities under
Section 504 of the Rehabilitation Act of 1973 and the IDEA requirements, and this constitutes an
exception to the “employment-at-will” doctrine. : Fo

REQUEST FOR RELIEF

WHEREAS, the Plaintiff, Ms. Holloway, respectfully requests that this Honorable Court enter
judgment in the Plaintiff's favor and against the Defendant, and award the Plaintiff damages,
including, though not limited to lost wages, mental anguish and inconvenience, all the amounts ”
of which are to be determined at trial, for interest as allowed by law, for attorney fees and costs,
exemplary damages, treble damages, and for such other and further relief as to the Court deems
just and proper in its premises.
Case 1:19-cv-03665-PAB-KMT Document1 Filed 12/23/19 USDC Colorado Page 13 of 18

 

EEOC Form $ (11109) .
. CHARGE OF DISCRIMINATION Charge Presented To: * Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act C] FEPA
Statement and other information before completing this form. “a
[x] EEoc 541-2019-01231

 

 

: and EEOC

= State or local Agency, if any :

oe
Name (indicate Mr., Ms., Mrs) Home Phone (lnci. Area Code) Date of Birth ;
Ms. Rose A. Holloway (719) 242-6598 1959

Street Address City, State and ZIP Code

1344 Alexander Circle, Pueblo Depot Activity, CO 81001

 

 

4,

Named isthe Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (if more than two, list under PARTICULARS below.)

 

 

 

 

 

 

Name . No Employees, Members| Phone No. (Include Are Code)
CANON CITY HIGH SCHOOL, FREEMONT COUNTY RE-1 500+ (719) 276-5870
Street Address City, State and ZIP Code

1313 College Avenue, Canon City, CO 81212

 

Name No Employees, Members Phone No. (Include Area Code)

 

 

 

Street Address City, State and ZIP Code

 

DATE(S) DISCRIMINATION TOOK PLACE
Eartest Latest

‘= race [| coor [| sex [__] retiston [3] sationat oricin 40-01-2018 02-21-2019

RETALIATION [] AGE { ] DISABILITY [] GENETIC INFORMATION
 ] OTHER (Specify) [] CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
1 was hired on August 7, 2018, as.a special education teacher. | received my job offer from the School

+ District and | elected to work at Canon City High School. Soon after my hiring | was subjected to
unequal performance standards compared to non-Hispanic teachers. Due to this treatment | was left:
with no option but to resign on February 21, 2019. In my resignation letter te-the-beard | stated that !
had been discriminated. | was subsequently walked off the campus by security in retaliation to my

complaint. - ~

OISCRIMINATION BASED ON (Check appropriate box(es).)

 

 

 

| believe | and others in a protected class have been discriminated against because of our National
origin (Mexican) and retaliated against for opposing discrimination in the workplace In violation of
> Title Vil of the Civil Rights Act of 1964, as amended.

t

 

 

t want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY = When necessary for State and Local Agency Requirements
«will advise the agencies if | change my address or phone number and | will

 

 

cooperate fully with them in the processing of my charge in accordance with their
procedures. - | swear or affirm that | have read the above charge and that it Is true to
I declare under penalty of perjury that the above (s true and correct. the best of my knowledge, information and belief.

# SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
| (month, day, year)

 
 

Jun 07, 2019
Oste

 

 

 

Charging Party Signature

 

 

Y

 
U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Denver Field Office
303 East 17" Avenue, Suite 410
Denver, CO 80203
(303) 866-1300
TTY (303) 866-1950
FAX (303) 866-1085
1-800-669-4000

 

Rose A. Holloway
1344 Alexander Circle
Pueblo Depot Activity, CO 81001

RE: Rose A. Holloway v. Freemont County RE-1 — Canon City High School
EEOC Charge Number: 541-2019-01231

Subject: Dismissal of Charge
Dear Ms. Holloway,

This is to advise that we have made the determination to dismiss your charge of

employment discrimination (EEOC Charge No. 541-2019-01231) against Freemont County RE-

— Canon City High School. Our assessment of the charge included careful consideration of all
the information offered by both you and the employer.

Our review of your charge indicates that it is very unlikely that further investigation will
yield sufficient evidence to establish a violation of the laws that we enforce. Accordingly, we
decline to take further action on the subject charge. The enclosed Dismissal and Notice of
Rights represents a final determination by the U.S. Equal Employment Opportunity Commission
(EEOC) and describes your right to pursue this matter by filing a lawsuit within 90 days of
receipt of the notice.’ If you fail to file a lawsuit within the Statutory 90-day period, your right to
sue in federal court will expire and cannot be restored by the EEOC.

We hope that this information is helpful to you.

 

Sincerely, Digitally signed by Helbis
e | S Varangot

ON: cnstHtelbis Varangot,
oe ¢ orale a Varangot@ecor.g
a why gh Poye Gy email=! Vari "go

September BO Zoi me
' Va ra n 9 ot aie: 2019.99.26 14:06:43 -06'00°
Date Helbis Varangot

Sr. EEOC Investigator
(303) 866-1018

Enclosures: Notice of Right to Sue
Case 1:19-cv-03665-PAB-KMT Document1 Filed 12/23/19 USDC Colorado Page 15 of 18

te

EEOC Form 161 (1/08)

 

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

 

To: Rose A. Holloway From: Denver Field Office
1344 Alexander Circle 303 East 17th Avenue
Pueblo Depot Activity, CO 81001 Sulte 410

Denver, CO 80203

C7] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR § 1601.7 (a)

 

EEOC Charge No, EEOC Representative Telephone No.
Christopher D, Padilla,
541-2019-01231 Supervisory Investigator (303) 866-1341,

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC,

Your allegations did not involve a disability as defined by the Americans with Disabilities Act.
The Respondent employs jess than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged discrimination to file your

charge.

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the information
obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with the statutes. No finding is
made as to anv other issues that mioht be construed as havina been raised bv this charae.

The EEOC has adopted the findings of the state or focal fair employment practices agency that investigated this charge

EK] OOOO

CIO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will _
send you. You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state
court. Your lawsuit must be filed WITHIN 90 DAYS from your receipt of this Notice; or your right to sue based on
this charge will be lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of

the alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2
years (3 years) before you file suit may not be collectible.

On behalf of the Commission

tHfags — mrhimber 80, 2019

 

 

     

\
Enclosure(s) [p (Date Mailed)
?
Field Office Direct
ee: CANON CITY HIGH SCHOOL, FREEMONT COUNTY RE-1

Caplan and Earnest LLC
Case 1:19-cv-03665-PAB-KMT Document1 Filed 12/23/19 USDC Colorado Page 16 of 18

wot

JS 44 (Rev 06/17) —_ District of Colorado

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court This form, approved by the Judicial Conference of the
(SEF INSTRUCTIONS ON NEXT PAGE OF THIS FORM ) —

purpose of initiating the civil docket sheet

nited States in September 1974, 1s required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS

Rose A. Holloway

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

pro se/Rose A. Holloway, 1344 Alexander Cir, Pueblo, CO, 81001
719-647-7134

Pueblo County

DEFENDANTS

Freemont County RE-1/Canon City High School
Superintendent, George Welsh & Principal Bill Summers
County of Residence of First Listed Defendant Freemont County
(IN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

NOTE

Attomeys (/fKnown)

Caplan & Earnest, 3107 Iris Ave., Suite 100, Boulder, CO, 80301

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

 

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plamuff

(Vor Diversity Cases Only) and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

1 1° US Government 13 Federal Question PTF DEF PTF DEF
Plainu ff (US Government Not a Party) Citizen of This State O 1 © 1 Incorporated or Prncipal Place o4 04
of Business In This State
&K2 US Government O04 Diversity Citizen of Another State O 2 © 2 Incorporated and Pnncipal Place os5 a5
Defendant (Indicate Citizenship of Parties i Item III) of Business In Another State
Citizen or Subject of a 43 3 Foreign Nation O6 6
- Foreign C ‘ountry
IV. NATURE OF SUIT (lace an “x” in One Box Only) ; Chick here for Nature of Suit Code Descriptions
L CONTRACT . : TORTS FORFEITURE/PENALTY ____ BANKRUPTCY OTHER STATUTES ]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 11 422 Appeal 28 USC 158 11 375 False Claims Act
G 120 Manne C310 Airplane 0 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qu Tam (31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability & 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability 0 367 Health Care/ . 3 400 State Reappornonment
C1 150 Recovery of Overpayment [1 320 Assault, Libel & Pharmaceutical _ PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copynghts 0 430 Banks and Banking
1 151 Medicare Act 0 330 Federal Employers’ Product Liability C1 830 Patent 0 450 Commerce
C1 152 Recovery of Defaulted Liability 0 368 Asbestos Personal C1 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Manne Injury Product New Dmg Application 1 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Manne Product Liabihty C1 840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 480 Consumer Credit
of Veteran's Benefits 1 350 Motor Vehicle 0 370 Other Fraud 0 710 Fair Labor Standards 861 HIA (1395ff) 0) 490 Cable/Sat TV
CO 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act 0 862 Black Lung (923) 0 850 Secunties/Commodities/
O 190 Other Contract Product Liability 380 Other Personal QO) 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI © 890 Other Statutory Actions
0 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act O 865 RSI (405(g)) 0 891 Agricultural Acts
© 362 Personal Injury - Product Liability 0) 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litiganon FEDERAL TAX SUITS - Act
0 210 Land Condemnation 01 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retrrement 0 870 Taxes (U § Plainuff 1 896 Arbitration
0 220 Foreclosure O 441 Voting G 463 Ahen Detainee Income Secunty Act or Defendant) OD 899 Administrative Procedure
0 230 Rent Lease & Eyectment (XK 442 Employment G1 510 Motions to Vacate 0 871 IRS-Third Party Act/Review or Appeal of
0 240 Torts to Land C1 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodat ons C1 530 General ‘ 0 950 Constitutionality of
O 290 All Other Real Property 445 Amer w/Disabilites - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 0 462 Naturalization Apphcation
G 446 Amer w/Disabilites - | 540 Mandamus & Other 40 465 Other Immigration
Other 1 550 Civil Rights Actions
CO 448 Education O 555 Prison Condition
C560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” m One Box Only)

 

 

 

 

 

 

 

 

PX1 Onginal O12 Removed from O 3. Remanded from 0 4 Reinstated or OF 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U § Crvil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity)
Title VI of the Civil Rights Act, 42 USC Section 1981 —_
VI. CAUSE OF ACTION, Brief description of cause AP Docket
Discrimination on the basis of Race/National Origin, Retaliation, and Wrongful discharge of Ptrstte!Policy
VII. REQUESTED IN [CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only 1f demanded tn complamt
COMPLAINT: UNDER RULE 23, F R Cv P JURY DEMAND: Bi Yes No
VIE. RELATED CASE(S)
IF ANY Seemsirucions) UD GE DOCKET NUMBER
Libs
DATE SIGNATURE OF AT)JTORN. F RECOR }
12/19/2019 pro se Dy —a
FOR OFFICE USE ONLY y an
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG JUDGE
 

 

PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
OF THE RETURN ADDRESS, FOLD AT DOTTED LINE

CERTIFIED MAIL

Ml | =

UNITED STATES
POSTAL SERVICE ©

7017 1000 0001 1070 4856 1006

 

 

 
